In re Ferguson, James C.; — Plaintiffs); applying for writ of certiorari and/or review; Parish of Jefferson, 24th Judicial District Court, Div. “L”, No. 483-023; to the Court of Appeal, Fifth Circuit, No. 96-CA-0385.
Application granted in part. The case is remanded to the district court to reconsider the plaintiff’s claim against the successor attorney in the light of O’Rourke v. Cairns, 95-3054 (La. 11/25/96), 683 So.2d 697. Otherwise, the application is denied as to the plaintiffs claims against Vandella Kimble and West Jefferson Levee District Board of Commissioners.
CALOGERO, C.J., not on panel.